MEMORANDUM **
Ernesto Del Rio Vera and his wife, Blanca Del Rio, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen removal proceedings in which the BIA affirmed the decision of an immigration judge (“13”) denying their application for cancellation of removal because they failed to establish the requisite hardship. We dismiss the petition.
We lack jurisdiction to review the BIA’s original decision because we lack jurisdiction to review its determination that Petitioners failed to demonstrate “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 889-90 (9th Cir.2003). In addition, Petitioners did not timely appeal the BIA’s first decision to this Court. See 8 U.S.C. § 1252(b)(1).
We also lack jurisdiction to review the BIA’s denial of Petitioners’ motion to reopen because such a denial is a judgment regarding the granting of the discretionary relief of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); cf. Medina-Morales v. Ashcroft, 362 F.3d 1263, 1267-69 (9th Cir.2004) (finding jurisdiction to review denial of motion to reopen where there was never a ruling on the discretionary relief sought by alien).
To the extent Petitioners request that this Court extend the BIA’s grant of voluntary departure, such a request is foreclosed by Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1172-74 (9th Cir.2003).
*541PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.